In the
United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 01-3812
FRED WASHINGTON,
                                             Plaintiff-Appellant,
                                v.

LAPORTE COUNTY SHERIFF ’S DEPARTMENT,
LAPORTE COUNTY JAIL, and ROBERT BLAIR,
individually and in his former capacity as
Sheriff of LaPorte County,
                                    Defendants-Appellees.
                       ____________
            Appeal from the United States District Court
     for the Northern District of Indiana, South Bend Division.
       No. 3:00-CV-0506-RM—Robert L. Miller, Jr., Judge.
                         ____________
     ARGUED MAY 28, 2002—DECIDED OCTOBER 7, 2002
                     ____________


 Before BAUER, POSNER, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. While Fred Washington was
detained in the LaPorte County Jail, he was attacked by
another inmate and lost an eye. Washington filed suit
against the jail and its officers, alleging that his injury
was caused by the prison’s cell assignment policy in viola-
tion of his constitutional right to due process. He now
appeals the district court’s grant of summary judgment
in favor of the defendants. Since Washington has not
provided any evidence as to the prison officials’ state of
2                                              No. 01-3812

mind regarding the jail’s conditions, we affirm the district
court’s grant of summary judgment in favor of the defen-
dants.


                   I. BACKGROUND
  Fred Washington was charged with driving with a
suspended license and detained in the LaPorte County Jail
pending trial, as he could not post bond. He was assigned
to a cell block originally designed to house ten inmates
but which actually housed seventeen. Prison officials al-
lowed inmates to choose their own cell assignments; Wash-
ington shared a cell with another inmate, Carl Hood.
  After bunking with Hood for approximately two weeks
without incident, a new inmate arrived in the cell block
who belonged to the same gang as Hood. Washington
was “neutral,” i.e., not affiliated with any gang. Washing-
ton returned to his bunk that evening to find Hood throw-
ing Washington’s possessions out of their shared cell and
into the common area. This led to a physical confronta-
tion which ended when other inmates intervened. A dif-
ferent inmate offered Washington a new bunk, Hood’s
gang associate took Washington’s old bunk, and Washing-
ton and Hood shook hands, which Washington understood
to signal the end of the conflict. Neither Washington nor
the other inmates notified guards in the area of the alter-
cation.
  Later that evening, while Washington was watching
television in the common area, Hood approached from
behind and hit Washington in the eye with a “sock jack,”
a weapon made of soap bars wrapped in a sock. Other
inmates again intervened, stopping any further fighting.
Washington did not notify the guards of the incident, but
when another inmate saw the seriousness of the injury, he
called the guards and Washington received immediate
medical attention. Upon arrival at a local hospital, doctors
No. 01-3812                                               3

determined that the damage to the eye was irreparable
and removed it.
   Washington filed suit against the LaPorte County Sher-
iff, the LaPorte County Jail, and several prison officers
for violation of his constitutional rights under 42 U.S.C.
§ 1983, alleging that the lack of specific bunk assign-
ments caused his injury and demonstrated “deliberate
indifference” on the part of prison officials to a substan-
tial risk of serious harm. The district court granted sum-
mary judgment in favor of the defendants.


                     II. ANALYSIS
   We review de novo the district court’s decision to grant
summary judgment. Traylor v. Brown, 295 F.3d 783, 787
(7th Cir. 2002). A court may grant summary judgment only
if there exists no genuine issue of material fact, and the
moving party is entitled to judgment as a matter of law.
FED. R. CIV. P. 56(c).
  Since Washington was a pre-trial detainee, we examine
his § 1983 claim under the Due Process Clause rather
than the Eighth Amendment. See Bell v. Wolfish, 441 U.S.
520, 537 n.16 (1979), Zentmeyer v. Kendall Cty., Ill., 220
F.3d 805, 810 (7th Cir. 2000). The protections for pre-trial
detainees are “at least as great as the Eighth Amend-
ment protections available to a convicted prisoner,” City
of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983),
and we frequently consider the standards to be analogous.
See Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 764
(7th Cir. 2002). Since the parties base their arguments
on Eighth Amendment precedent, we examine them under
that standard. Estate of Cole v. Fromm, 94 F.3d 254, 259
n.1 (7th Cir. 1996).
  While prison officials have a duty to protect inmates
from violence at the hands of other inmates, not every
4                                                No. 01-3812

injury within a prison is an Eighth Amendment violation.
Farmer v. Brennan, 511 U.S. 825, 834 (1994). Prison offi-
cials have violated an inmate’s Eighth Amendment rights
if there was a risk of injury that objectively was “suffi-
ciently serious,” id.; see also Delaney v. DeTella, 256 F.3d
679, 683-86 (7th Cir. 2001), and if the officials showed
“deliberate indifference” to that substantial risk. Farmer,
511 U.S. at 834; see also Wilson v. Seiter, 501 U.S. 294, 302-
03 (1991). To demonstrate “deliberate indifference,” Wash-
ington must show actual knowledge by the officials and
guards of the existence of the substantial risk and that
the officials had considered the possibility that the risk
could cause serious harm. Farmer, 511 U.S. at 837. How-
ever, ordinary negligence by prison officials is not enough
to show an Eighth Amendment violation. Sellers v. Hen-
man, 41 F.3d 1100, 1102 (7th Cir. 1994); see also Snipes
v. DeTella, 95 F.3d 586, 590 (7th Cir. 1996) (“Mere negli-
gence or even gross negligence does not constitute deliber-
ate indifference.”). Prison officials “must both be aware of
facts from which the inference could be drawn that a
substantial risk of serious harm exists, and [they] must
also draw the inference.” Farmer, 511 U.S. at 838. Farmer’s
standard does not require actual knowledge of an indi-
vidualized threat—“it is enough that defendants are
aware that their action may cause injury without being
able to divine the most likely victim.” Delaney, 256 F.3d
at 686; Farmer, 511 U.S. at 843. If a prison maintains
such a policy, it can be held liable under § 1983. Payne for
Hicks v. Churchich, 161 F.3d 1030, 1043 (7th Cir. 1998).
  The only evidence Washington presented to demon-
strate the officials’ “deliberate indifference” was based on
the work of Thomas Rosazza, Washington’s jail manage-
ment procedures expert. Rosazza concluded that allow-
ing inmates to choose their own bunks created “a high
probability of inmate-on-inmate assault.” Rosazza Aff. ¶6.
Though this would seem to suggest a significant risk to
No. 01-3812                                               5

inmate safety, Rosazza’s conclusions are not enough to
satisfy Farmer’s second prong, which emphasizes the sub-
jective nature of a deliberate indifference inquiry.
   Though a risk may be obvious to a reasonable person,
Farmer explicitly adopted a subjective test, describing
an objective standard as “not an appropriate test for de-
termining the liability of prison officials under the Eighth
Amendment.” Farmer, 511 U.S. at 841. The key is that
the individuals must have actual knowledge of the risk.
See Case v. Ahitow, 301 F.3d 605, 607 (7th Cir. 2002)
(“[T]he test is whether the guards know that the plain-
tiff inmate faces a serious danger to his safety and they
could avert the danger easily yet they fail to do so.”).
Here, Washington did not present any facts from which
a jury could find that the prison guards were aware of
a substantial risk that Washington might be harmed.
Instead he relies on Rosazza’s conclusion that allowing
the inmates to control bunk assignments was an ob-
vious risk that the prison officials should have recog-
nized. There was no evidence that Washington expected
to be attacked by Hood, or that he or prison officials
should have expected an attack. He shared his cell with
Hood for two weeks without incident, did not inform
the guards that Hood had thrown him out of their shared
cell, that he had briefly fought with Hood, or that he in
any way feared harm from Hood or another inmate. See
id. (finding evidence of deliberate indifference when “the
defendants knew that [one inmate] posed a serious dan-
ger to [another inmate] and they could have averted the
danger easily”); Peate v. McCann, 294 F.3d 879, 883 (7th
Cir. 2002) (finding evidence of deliberate indifference if
it was possible that a guard re-armed an inmate just
after the inmate had attacked the plaintiff). Once the
guards learned of Washington’s attack, they immediately
removed him from the cell block, gave him appropriate
medical care, and when the extent of his injuries was
determined, sent him to an area hospital. As the district
6                                               No. 01-3812

court noted, “[t]hat displays deliberate care, not deliber-
ate indifference.” Mem. op. at 7.
  Under some circumstances, a risk might be so obvious
that actual knowledge on the part of prison officials may
be inferred. See Farmer, 511 U.S. at 842. Examples of
“obvious” risks involving inmate violence include when a
“substantial risk of inmate attacks was longstanding,
pervasive, well-documented, or expressly noted by prison
officials in the past.” Id. Though Washington does not
need to point out specific incidents of past violence at
the LaPorte County Jail, see Estate of Cole, 94 F.3d at
260 (“proof that the defendant had the requisite knowl-
edge of substantial risk through circumstantial evidence
of the risk’s obviousness does not require evidence of
past injury caused by the same risk or evidence that a
defendant had recognized the risk before”), he has pro-
vided no evidence suggesting that violence was a perva-
sive element of the jail’s environment or that there was
any increased risk of violence at the jail compared to oth-
er jails with different housing policies.
  Simply describing the jail officials as deliberately indif-
ferent because they made a decision to implement a pro-
gram which, in general terms, could increase the probabil-
ity of violence, ignores the subjective element of Farmer’s
test. Neither the facts of the case nor Washington’s expert
offers support for the conclusion that this incident was
anything more than an unfortunate random act of vio-
lence in a prison, which does not impose liability on pris-
on officials. Estate of Davis v. Johnson, 745 F.2d 1066, 1071
(7th Cir. 1984).
No. 01-3812                                             7

                  III. CONCLUSION
  As Washington has not offered sufficient evidence of
deliberate indifference required to show a violation of
his due process rights, the district court’s grant of sum-
mary judgment in favor of the defendants is AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—10-7-02